10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00197-MMD-CBC Dacument 33 Filed 10/01/19 Pagelof5
.

|
AARON D. FORD _
Attorney General
DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General
State of Nevada
Public Safety Division
100 N. Carson Street
Carson City, Nevada 89701-4717
Tel: (775) 684-1150
E-mail: drands@ag.nv.gov

Attorneys for Defendants
Tara Carpenter, Barbara Cegavske, James|Dzurenda,

ELK. McDaniel, William Sandie, Brian Sandoval,
Mark Sorci, and James Stogner

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

JORGE MORALES,
Case No. 3:17-cv-00197-MMD-CBC
Plaintiff,
! MOTION FOR ENLARGEMENT OF TIME
Vv. TO FILE DISPOSITIVE MOTIONS
E.K. MCDANIEL, et al.,
Defendants. _

 

 

Defendants, Tara Carpenter, Barbata Cegavske, James Dzurenda, Brian Sandoval, Mark Sorci,
and James Stogner, by and through counsel Aaron D. Ford, Attorney General of the State of Nevada,
and Robert W. DeLong, Deputy Attorney General, hereby move this Honorable Court for an
enlargement of time of thirty (30) days, or up to and including Thursday, October 31, 2019, to file their
motion for summary judgment.

This motion is based on the following Memorandum of Points and Authorities and the papers
and pleadings on file herein

MEMORANDUM OF PONTS AND AUTHORITIES
I, INTRODUCTION
This case is a pro se civil rights suit pursuant to 42 U.S.C. § 1983, (ECF No. 21 at 1.) Plaintiff,

Jorge Morales (Plaintiff), was an inmate in the lawful custody of the Nevada Department of Corrections

 

(NDOC). (/d.) Plaintiff alleges Defendants violated his rights under the First and Fourteenth

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00197-MMD-CBC Document 33 Filed 10/01/19 Page 2 of 5
||
| |

Amendments to the U.S. Constitution, and the Religious Land Use and Institutionalized Persons Act

(RLUIPA). (ECF No. 21.) |

According to this Court’s Scheduling Order, motions for summary judgment are due, October 2,
2019, (ECF No, 25 at 3:27 - 4:1.) efendants’ former counsel, Robert DeLong is no longer
representing defendants in this matter. efendants are now represented by Douglas R. Rands.
Furthermore, multiple attorneys in the Bureau of Litigation, Public Safety Division, have recently left
the division, and new attorneys, have only recently started with the Division. The Public Safety
Division was severely short-staffed for time. Defense counsel is now dealing with the issues arising out
of that transition, and has three Motions] for Summary judgment due this week, including two on

October 2, 2019. In order to properly and fully represent the various Defendants, Counsel respectfully
|

requests this extension of time to file a Mo tion for Summary Judgment in this matter.
Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:
When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its

extension expires; or (B) on|motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a
thorough briefing to narrow or eliminate issues in this case. The requested thirty (30) day extension of
time should permit the parties’ time to adequately research draft, and submit dispositive motions in this
case. Defendants assert that the requisite good cause is present to warrant the requested extension of
time.

For these reasons, Defendants respectfully request a thirty (30) day extension of time from the
current deadline to file dispositive motions 7 this case, with a new deadline to and including Thursday,
October 31, 2019. |
Il. DISCUSSION

A. Fed. R. Civ. P. 6(b)(1) allows this Court to extend deadlines.

District courts have inherent powet to control their dockets. Hamilton Copper & Steel Corp. v.

Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v, Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

|

 
a

“a A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00197-MMD-CBC Document 33 Filed 10/01/19 Page 3 of5

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additidnal time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional ergagements” or personal commitments such as vacations,
family activities, illnesses, or death) often| necessitate an enlargement of time to comply with a court
deadline. /d. Extensions of time “usually ate granted upon a showing of good cause, if timely made.”

Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947), The good cause standard considers a party’s

 

diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992). .

B. Good Cause Exists to Enlarge the Time for Defendants to Respond.

Here, Defendants are requesting additional time to respond in advance of the deadline to do so.
Therefore, they must demonstrate good cause for the requested enlargement. Good cause exists to
enlarge Defendants’ time to move for summary judgment based on their counsel’s current workload and
recent employment with the Division.

Good cause exists to enlarge Defendants’ time to move for summary judgment by thirty (30)
days, because former counsel, Robert DeLong, is no longer representing defendants in this matter.
Additionally, due to the additional case loaid, multiple dispositive motions are due this week. Therefore,

additional time is requested. |

Defendants request this enlargement: of time in good faith, not for the purpose of unnecessary

 

delay, and they do not anticipate any unfair prejudice to Plaintiff if this motion is granted.
iH |
/fi
f/T
/Tf

 

 
 

Case 3:17-cv-00197-MMD-CBC “pane 33 Filed 10/01/19 Page 4 of5

TI. CONCLUSION
Based on the foregoing, Defendants respectfully request that this Honorable Court grant their
motion and allow them an additional thirty (30) days, or up to and including Thursday, October 31,

2019, to file their motion for summary judgment.

 

 

DATED this Ist day of October, 2019.

 

 

   
 
 

_ AARON D. FORD
i on

Up _ —

 

UGS BRANDS, Bar No. 3572
Senior Deputy Attorney General

Attorneys for Defendants

IS SO ORDERED

US MAGISTRATE JUDGE

DATED (O/ 4 L014

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00197-MMD-CBC Da cument 33 Filed 10/01/19 Page 5of5

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this Ist day of October, 2019, I caused! to be deposited for mailing in the U.S. Mail a copy of the
foregoing, MOTION FOR ENLARGEMENT OF TIME TO FILE DISPOSITIVE MOTIONS, to

the following:

Jorge Morales

c/o Charlene Bernard
4879 Tierra Verda
Las Vegas, NV 89122

ou Denn,

An employee of the = 3
Office of the Attorney General

 

 
